Case 2:21-cv-01420-GMN-NJK Document 1-1 Filed 07/30/21 Page 1 of 6




                         EXHIBIT A




                         EXHIBIT A
                                                          Case 2:21-cv-01420-GMN-NJK Document 1-1 Filed 07/30/21 Page 2 of 6
                                                                                                                                Electronically Filed
                                                                                                                                7/7/2021 2:02 PM
                                                                                                                                Steven D. Grierson
                                                                                                                                CLERK OF THE COURT

                                                      1     COM
                                                            GEORGE T. BOCHANIS, ESQ.
                                                      2     Nevada Bar No.: 2262
                                                            GEORGE T. BOCHANIS, LTD.
                                                      3     631 So. Ninth Street                                           CASE NO: A-21-837480-C
                                                            Las Vegas, Nevada 89101
                                                      4     Telephone: (702) 388-2005                                                Department 6
                                                            Facsimile: (702) 388-0484
                                                      5
                                                            Attorneys for Plaintiff
                                                      6
                                                                                                    DISTRICT COURT
                                                      7
                                                                                                CLARK COUNTY, NEVADA
                                                      8

                                                      9     DARRELLYNE MAY SINOHUI, an individual.

                                                     10                            Plaintiff,                           Case No.:
                                                            v.                                                          Dept. No.:
                                                     11
GEORGE T. BOCHANIS, LTD


                          Las Vegas, Nevada 89101




                                                            ATS SPECIALIZED, INC., a foreign corporation;
                            631 South Ninth Street




                                                     12
                              (702) 388-2005
     LAW OFFICES




                                                            KEVIN EDWARD BASLER, individually; DOES
                                                     13     I through X; and ROE CORPORATIONS XI
                                                            through XX, inclusive,
                                                     14
                                                                                  Defendants.
                                                     15

                                                     16
                                                                                                       COMPLAINT
                                                     17
                                                                   Plaintiff, DARRELLYNE MAY SINOHUI, by and through her attorney, GEORGE T.
                                                     18
                                                            BOCHANIS, ESQ., of the Law Offices of GEORGE T. BOCHANIS, LTD., complains and
                                                     19
                                                            alleges as follows:
                                                     20
                                                                                                FIRST CAUSE OF ACTION
                                                     21
                                                                                                              I.
                                                     22
                                                                   That Plaintiff DARRELLYNE MAY SINOHUI was a resident of Henderson, Clark
                                                     23
                                                            County, Nevada, at all times mentioned herein
                                                     24
                                                                                                               II.
                                                     25
                                                                   That Defendant, KEVIN EDWARD BASLER, was a resident of Eldorado, Wisconsin, at
                                                     26
                                                            all times alleged herein.
                                                     27

                                                     28
                                                                                                          Page 1 of 5



                                                                                          Case Number: A-21-837480-C
     Case 2:21-cv-01420-GMN-NJK Document 1-1 Filed 07/30/21 Page 3 of 6




 1
                                                      III.
 2
               That the identities of DOES I through X, who were involved in the operation, driving,
 3
       maintenance and/or inspection of the subject vehicle driven by Defendant BASLER or who were
 4
       involved in the hiring, training, retention and/or supervision of said Defendant, are unknown at
 5
       this time and this Complaint shall be amended to include such individuals as Defendants once
 6
       their identity is ascertained.
 7
                                                      IV.
 8
               That Defendant, ATS SPECIALIZED, INC, is a foreign corporation that had its semi
 9
       tractor-trailer truck driving on the streets and highways of Clark County, Nevada at all times
10
       alleged herein.
11
                                                      V.
12
               This Court has jurisdiction over this case under NRS 4.370(1) and NRS 14.065 as the
13
       matter in controversy exceeds $15,000.00, exclusive of attorney’s fees, interest and costs and the
14
       facts alleged occurred in Clark County, Nevada. Venue is proper under NRS 13.040 as this action
15
       may be tried in any county which Plaintiff may designate in the complaint.
16
                                                      VI.
17
               That the true names and capacities of Defendants named herein as DOES I through X,
18
       inclusive, and ROE CORPORATIONS XI through XX, inclusive, are unknown to Plaintiffs, who
19
       therefore sues said Defendants by such fictitious names. Plaintiffs are informed and believe and
20
       thereon allege that each of the Defendants designated herein as a DOE and/or ROE is responsible
21
       for the subject motor vehicle collision referred to herein and caused damages proximately to
22
       Plaintiffs as alleged herein. Plaintiffs will ask leave of Court to amend the Complaint to insert
23
       the true names and capacities of DOES I through X, inclusive, and ROE CORPORATIONS XI
24
       through XX, inclusive, when the same have been ascertained, and to join other such Defendants
25
       in this action.
26
27

28
                                                  Page 2 of 5
     Case 2:21-cv-01420-GMN-NJK Document 1-1 Filed 07/30/21 Page 4 of 6




 1
                                                      VII.
 2
              That at all times alleged herein, Defendant ATS SPECIALIZED, INC was the registered
 3
       owner of a motor vehicle involved in the subject collision, described as a 2020 Freightliner semi-
 4
       tractor trailer truck, bearing Minnesota license plate number PAR4413.
 5
                                                     VIII.
 6
              That on or about August 7, 2019, Defendant KEVIN EDWARD BASLER was operating
 7
       and driving said motor vehicle of which Defendant ATS SPECIALIZED, INC was the registered
 8
       owner, in Clark County, Nevada.
 9
                                                      IX.
10
              That on or about August 7, 2019, Defendant KEVIN EDWARD BASLER, was acting
11
       and conducting himself as an employee, agent, manager, representative and/or permissive driver
12
       of Defendant ATS SPECIALIZED, INC.
13
                                                       X.
14
              That on or about August 7, 2019, Defendants, and each of them, negligently and
15
       carelessly managed, maintained and entrusted said vehicle by allowing its operation by
16
       Defendant KEVIN EDWARD BASLER, and by striking and colliding into the side of a vehicle
17
       operated by Plaintiff, as a result of him making an unsafe lane change, which violated Nevada’s
18
       Rules of the Road under NRS 484B.223, which caused her damages as set forth herein.
19
                                                      XI.
20
              That as a direct and proximate result of the aforesaid negligence of Defendants, and each
21
       of them, Plaintiff has suffered personal injuries receiving both internal and external injuries and
22
       great pain, suffering, shock and anxiety and were required to incur expenses to employ the
23
       services of a physician and to procure x-rays, medicine and general medical care and attention.
24
       That as a result of the aforesaid actions, Plaintiffs have suffered damages in a sum in excess of
25
       $15,000.00.
26
27

28
                                                   Page 3 of 5
     Case 2:21-cv-01420-GMN-NJK Document 1-1 Filed 07/30/21 Page 5 of 6




 1
                                                      XII.
 2
              That as a further direct and proximate result of the aforesaid negligence of Defendants,
 3
       and each of them, Plaintiffs have incurred lost income, loss of earning capacity and other
 4
       incidental damages in a sum to be determined at the time of trial.
 5

 6
                                        SECOND CAUSE OF ACTION
 7
                                                      XIII.
 8
              Plaintiff realleges and repleads each and every allegation contained elsewhere in this
 9
       Compliant as though fully set forth within this Cause of Action.
10
                                                      XIV.
11
             Defendants, and each of them, were negligent in failing to properly hire, train, retain and
12
       supervise their employees, agents and representatives who caused and/or who were involved in
13
       the motor vehicle collision described in this Complaint.
14
                                                       XV.
15
               That as a direct and proximate cause of the negligent hiring, training, supervision and
16
       retention by Defendants, and each of them, said Defendants have acted with wanton disregard
17
       and deliberate indifference to the safety of motorists driving on the streets and highways of our
18
       community and are guilty of malice, express and implied, which entitles Plaintiff to an award of
19
       punitive and exemplary damages in a sum in excess of $15,000.00.
20

21
              WHEREFORE, Plaintiff, DARRELLYNE MAY SINOHUI, prays for judgment against
22
       Defendants, and each of them, as follows:
23
              1.      For general and special damages in a sum in excess of $15,000.00;
24
              2.      For punitive and exemplary damages in a sum in excess f $15,000.00;
25
              3.      For attorney’s fees as provided by Nevada Revised Statutes;
26
              4.      For legal pre-judgment interest at the highest rate allowable;
27
              5.      For costs of suit herein; and
28
                                                   Page 4 of 5
     Case 2:21-cv-01420-GMN-NJK Document 1-1 Filed 07/30/21 Page 6 of 6




 1
              6.        For such other and further relief as this Court may deem just and proper under the
 2
       circumstances.
 3
              DATED: July 7, 2021
 4

 5                                                    GEORGE T. BOCHANIS, LTD.

 6
                                                      __/s/ George T. Bochanis, Esq.________
 7
                                                      GEORGE T. BOCHANIS, ESQ.
 8                                                    Nevada Bar No. 2262
                                                      631 So. Ninth Street
 9                                                    Las Vegas, Nevada 89101
                                                      (702) 388-2005
10                                                    Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    Page 5 of 5
